DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-20 recite claims related to a method of assembling and maintaining, the claims recited in steps form do not comply with the apparatus limitations previously set forth in independent claim 1.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. 2004/0017322 to Bostwick et al. (hereinafter “Bostwick”), in view of U.S Patent Application Publication No. 2008/0204350 to Tam et al. (hereinafter “Tam”).  

Regarding claim 1, Bostwick in figures 2-4 discloses a line replaceable unit for an array antenna (see Para. 43), the line replaceable unit (subassembly 12 and/or 14) comprising: an electromechanical panel (contoured waveguide subassembly 14) having a front surface (surface 46 and/or radome layer 50) in communication with electronics of the array antenna (RF modules 16), and a rear surface (surface 44) opposing the front surface (46/50); and a mounting bracket (enclosure 34) that is attached to the rear surface 44 and extends perpendicular to the rear surface (44), wherein the mounting bracket (34) has orthogonal flanges that are configured to align the line replaceable unit within the array antenna (see Para. 31).
Bostwick does not explicitly teaches a mounting bracket extending opposite the electronics. 
However in the same field, Tam in Figures 1-10 teaches replaceable units wherein mounting bracket (Fig. 9: aft housing 206) that is attached to the rear surface (rear portion of forward housing 204, see Fig. 8) and extends perpendicular to the rear surface (204) opposite the electronics (Fig. 7: transmit/receive modules 700).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 2, Bostwick in figures 3 and 4 discloses a line replaceable unit wherein the orthogonal flanges 34 extend along outer edges of the rear surface (44), whereby most of the rear surface (44) is exposed.
Similarly, Tam in figures 1-10 teaches a line replaceable unit wherein the orthogonal flanges (sides of aft housing 206; Fig. 9) extend along outer edges of the rear surface (rear of 204), whereby most of the rear surface is exposed (See Fig. 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention, in order to simplify the removal and installation of line replaceable units. (Tam Para. 51-52)

Regarding claim 3, Bostwick in figures 3 and 4 discloses a line replaceable unit wherein the bracket (34) has two orthogonal flanges that form a corner located at a corner of the rear surface (44).

Regarding claim 4, Bostwick in figures 3 and 4 discloses a line replaceable unit wherein the two orthogonal flanges 34 are integrally formed.


However, Tam in figure 9 teaches a line replaceable unit wherein at least one of the orthogonal flanges (206) includes at least one of a cooling element or an RF connector (See RF connectors on edge of aft housing 206)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention in order for the antenna subassemblies to communicate the received signals and process the transmission commands (Tam Para. 23).

Regarding claim 7, Bostwick in figures 2-4 discloses an array antenna assembly comprising: a frame support structure (see Para. 31); wherein each of the plurality of line replaceable units (14+12) includes a plurality of radiating elements (RF modules 16 and  passages 42+26+20) disclosed on the front surface (46) wherein the orthogonal flanges (34) of each of the plurality of line replaceable units are engageable with the frame support structure (see Para. 31) to align the plurality of line replaceable units within the array antenna (see Para. 31 and 43).  

Regarding claim 8, Bostwick does not explicitly disclose: wherein the frame support structure is grid-shaped and defines a plurality of openings through which the rear surface of each of the plurality of line replaceable units is accessible.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention in order for the structural grid to function as a larger antenna including different sizes (Tam Para. 25-30)

Regarding claim 9, Bostwick in view of Tam (Figures 1-5) teaches an array antenna wherein each of the openings (opening in grid 104) is configured to support a subassembly (antenna subassemblies 102) of the plurality of line replaceable units having four line replaceable units (Tam Para. 29: any size and number of antenna subassemblies 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention because it is well known that structures 106 may be sized based on the shape of the antenna subassemblies 102 that will be supported (Tam Para. 30) 

Regarding claim 10, Bostwick and Tam do not explicitly disclose: wherein the subassembly includes two sets of identical line replaceable units, wherein the identical line replaceable units are diagonally opposed to each other.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention because it is well known that such structures can be modify according to designer preferences (Tam Para. 30)

Regarding claim 11. Both, Bostwick (Figures 2-4) and Tam (Figures 1-5) disclose array antenna assemblies wherein the rear surface of each of the four line replaceable units lay flat with each other in a common plane. (Bostwick Para. 8 and Tam 25)’

Regarding claim 12, Bostwick in figures 2-4 discloses an array antenna assembly further comprising a plurality of fasteners (fasteners 54+38) that connect the plurality of line replaceable units (10) to the frame support structure (structure recited in Para 8-10).

Regarding claim 13, Bostwick in figures 2-4 discloses an array antenna assembly wherein the plurality of fasteners (54) are shear fasteners that are attached between the bracket (34) and the frame support structure (see Fig. 4).

Regarding claim 14, Bostwick does not explicitly displays wherein the frame support structure includes a plurality of orthogonal beams that each have a first mounting surface and a 
However, Tam in figures 1-10 teaches a array antenna assembly wherein the frame support structure (structural grid 104) includes a plurality of orthogonal beams (beam members 302) that each have a first mounting surface and a second mounting surface that extends from the first mounting surface (See Fig. 3), wherein the shear fasteners (Para. 30: bolts) are engageable against the first mounting surface (mounting surface of beams 302).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention in order for the beam structure (frame support structure) and the line replaceable units to withstand a Naval environment, including concerns such as gale force winds and heavy rocking. (See Tam Para. 30)

Regarding claim 15, Bostwick and Tam in combination disclose: a method of assembling and maintaining an array antenna assembly, the method comprising: forming a frame support structure (Tam Fig. 1-5: structural grid 104); and mounting the a plurality of line replaceable units (antenna subassemblies 102) to the frame support structure (104) by engaging the orthogonal flanges (aft housing 206) with the frame support structure (104) to align the plurality of line replaceable units (102) within the array antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Moreover, with respect to Claims 15-20, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 CD. 408 (1961). In addition, please see MPEP 2173.05(p): Claim Directed to Product-By- Process or Product and Process. 

Regarding claims 16-20, Bostwick and Tam in combination disclose a method: further comprising mounting the frame support structure (Tam Fig. 1-10: item 104) to a support beam on an existing structure (steel front structure 106);
wherein mounting the plurality of line replaceable units (subassembly 102) includes arranging the rear surface of each of the plurality of line replaceable units (102) to be accessible through openings defined by a plurality of orthogonal beams (beam members 302) of the frame support structure (104);
  wherein mounting the plurality of line replaceable units (102) to the frame support structure (104) includes arranging four line replaceable units (102) to form a subassembly that is configured to fit into one of the openings (Tam Para. 29: any size and number of antenna subassemblies 102); 

wherein removing one of the line replaceable units (102) includes moving the line replaceable unit (102) in a rear direction away from a plane in which the other line replaceable units are arranged, and moving the line replaceable unit (102) in a lateral direction away from the frame support structure. (Tam Para. 29-32)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick and Tam to form the claimed invention in order for the beam structure (frame support structure) and the line replaceable units to withstand a Naval environment, including concerns such as gale force winds and heavy rocking. (See Tam Para. 30). In addition, to allow the technician to remove the rear removable cover from the aft housing and proceed to service the antenna subassemblies (See Tam Para. 32).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bostwick and Tam, as applied to claim 1 above, and further in view of U.S Patent Application Publication No. 2008/0169973 to Pluymers (as disclosed in Applicants’ IDS)

Regarding claim 6, Bostwick and Tam do not disclose “further comprising a pull mechanism mounted on the rear surface of the panel.”

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bostwick, Tam and Pluymers to form the claimed invention in order to easily remove and replace the each unit independently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845